Citation Nr: 1430118	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-10 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than May 14, 2001, for the award of service connection for service-connected spondylolisthesis and lumbar spondylosis with myelopathy ("low back disability").   


(The issues of entitlement to service connection for hypertension and sinusitis, entitlement to an increased rating for low back disability, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are addressed in separate Board decisions).


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1973 to March 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for low back disability and assigned a 10 percent rating, effective May 14, 2001, in pertinent part.

The Veteran presented testimony before the undersigned Veterans Law Judge via videoconference in May 2013.  A hearing transcript is of record.    


FINDINGS OF FACT

1.  Board decisions issued in July 1987, December 1994, and February 2001 are final and binding.  

2.  On May 14, 2001, the Veteran most recently sought to reopen his service connection claim for a low back disability.  

3.  In a January 2012 rating decision, the RO granted service connection for low back disability, effective from May 14, 2001, the date of the Veteran's most recent petition to reopen.  

4.  There is no pending, unadjudicated petition to reopen the low back claim prior to May 14, 2001.


CONCLUSION OF LAW

The criteria are not met for the assignment of an effective date prior to May 14, 2001, for the award of service connection for a low back disability.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran's claim for an earlier effective date for the grant of service connection for the low back disability arise from his disagreement following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In addition, VCAA notice is not necessary because, as is more thoroughly explained below, the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The Court has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no notice is necessary with respect to the earlier effective date claim.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).

VA also has a duty to assist him in fulfilling developing the evidence concerning his claim.  This duty includes assisting him in the procurement of records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains the Veteran's service treatment records (STRs), records from the Social Security Administration (SSA), hearing transcripts, lay statements, medical internet articles, as well as post-service VA and private medical evaluation and treatment records.  

Neither the Veteran nor his attorney has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  In an August 2013 statement, the Veteran's attorney stated that there are no additional records to submit and asked that the case be submitted to the Board for further appellate consideration.  No further notice or assistance to him with his claims is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As indicated, the Veteran testified at a hearing before the undersigned VLJ in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the Board hearing via videoconference, the undersigned VLJ identified the issue on appeal and outlined the procedural history of the back claim.  Information was obtained to clarify the Veteran's arguments.  The hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim, and to suggest the submission of evidence when such evidence is missing or has been overlooked, has been satisfied.  See id. at 496-97.  The Veteran has not alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  The Board has not identified any hearing deficiency.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2)  had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, the Board finds no deficiency in the Board hearing or in development of the claim.  See id.  

Earlier Effective Date Claim

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The proper effective date for new and material evidence, other than service treatment records received after a final disallowance, is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§3.400(q)(2), 3.400(r).

The essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009). 

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process-even for years-if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) (Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris); Myers v. Principi, 16 Vet. App. 228, 236 (2002) (since VA failed to issue SOC after valid NOD was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath  v. Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability). 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).   The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302. 

A decision issued by the Board is final, unless appealed to the Court or another exception to finality applies (e.g., the Chairman of the Board orders reconsideration of the decision).  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).  If the Board issues a decision confirming the RO's decision, the Board's decision subsumes the RO's decision.  38 C.F.R. § 20.1104. 

When a determination of the AOJ is "appealed to and affirmed by" the Board, it is "subsumed" by the Board's decision.  38 C.F.R. § 20.1104 (2013).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).
Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 C.F.R. § 3.151(a).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

VA regulations, specifically 38 C.F.R. § 3.156(b), provide that evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  In Jennings v. Mansfield, 509 F.3d 1362, 1368, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a claim becomes final and subject to a motion to reopen only after the period for appeal has run.  Any interim submissions before finality must be considered by VA as part of the original claim."  

Turning to the procedural history in this case, in April 1981, VA received the Veteran's original claim of entitlement to service connection for low back disability, and in a July 1981 rating decision, the RO denied the claim.  The Veteran was notified of that decision and provided his appellate rights.  He did not appeal that decision and it therefore became final.

Thereafter, the Veteran sought to reopen his service connection claim for a low back disability in March 1986.  The RO denied the Veteran's attempt to reopen the claim.  See April 1986 letter.  The Veteran was notified of this decision and was provided his appellate rights; he subsequently perfected an appeal.  

In a July 1987 decision, the Board reopened the Veteran's service connection claim for a low back disability but denied the underlying service connection claim on the merits because there was no evidence of in-service incurrence or aggravation. 

Because the Veteran did not appeal the July 1987 Board decision and reconsideration was not ordered, that Board decision became final and subsumed the prior RO decisions.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104. 

Finality determinations contained within the July 1987 decision or within the prior decisions that denied service connection for a low back disability can only be addressed through a claim of CUE as to those decisions.  See 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 20.1400 (2013).  

The Veteran raised the issue of whether CUE existed in the July 1987 Board decision that found no CUE in the July 1981 RO rating decision.  In a February 2008 decision, the Board concluded that the July 1987 Board decision denying service connection for a back disability was not based on CUE.  The Veteran appealed the Board's decision to the Court, and in a January 2011 Memorandum Decision, the Court affirmed the Board's February 2008 decision.  

The Veteran again sought to reopen his service connection claim for a low back disability in June 1990, and the RO denied the claim.  See January 1991 letter.  Following the receipt of additional evidence, the RO issued a confirmed rating decision in November 1991.  The Veteran was notified of this decision and perfected an appeal. 

The Board, in a December 1994 decision, reopened the Veteran's low back claim, but denied the claim on the merits finding that the Veteran's low back disability existed prior to service and was not permanently aggravated by his active service.  Thereafter, in April 1995, the Veteran submitted a statement indicating that he wished to appeal the December 1994 Board decision, but he did not follow through.  Because he did not appeal the December 1994 Board decision and reconsideration was not ordered, the December 1994 Board decision became final and subsumed the prior RO decisions that pertain to the low back.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104. 

Thereafter, in January 1998, the Veteran sought to reopen his service connection claim for a low back disability.  The RO denied the Veteran's petition to reopen in March 1998 and a rating decision was issued in the following month.  The RO notified the Veteran of the April 1998 rating decision and provided his appellate rights.  The Veteran perfected an appeal.  

In February 2001, the Board issued a decision in which it affirmed the RO's decision that declined to reopen the low back claim.  The Veteran did not appeal the February 2001 Board decision and reconsideration was not ordered.  The February 2001 Board decision became final and subsumed the prior RO decisions pertaining to the low back.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104. 

Thereafter, the Veteran sought to reopen his service connection claim for a low back disability on May 14, 2001.  In a November 2002 rating decision the RO denied the Veteran's service connection claim on the merits.  For reasons unknown to the Board, the rating decision contained no references to new and material evidence and there is no indication that new and material evidence was considered in denying the Veteran's claim.  In any event, the RO denied service connection for a back disability noting that the Veteran's back disability existed prior to service and was not aggravated by his active service.  Additionally, the RO noted that the Veteran's back disability was a congenital or developmental defect unrelated to his military service and not subject to service connection.

In August and September 2003 (within one year of the November 2002 rating decision), the Veteran again sought to reopen his service connection claim for a back disability.  As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, if a Veteran merely states that he wishes to reopen his claim before the appeal period ends, but does not submit new and material evidence with that request, then his statement will be accepted as a new claim and not as new and material evidence relating to the original claim.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).

Notably, in October 2003, the Veteran provided a statement in support of his service connection claim for a back disability from C. Goodman, M.D, his spouse, and himself.  These statements discussed the Veteran's in-service back disability and described the ways in which his back disability affected his life and his ability to work.  These lay and physician statements, received within one year of the November 2002 rating decision, were material to the low back claim.  Therefore under the provisions of 38 C.F.R. § 3.156(b), the November 2002 rating decision did not become final.  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Following the submission of this evidence, the RO issued a rating decision in February 2004 in which it appeared to reopen the Veteran's service connection claim for a back disability, but denied the claim on the merits.  Specifically, the RO denied the Veteran's claim because a back disability was not shown to have been incurred in or aggravated by service.  The Veteran was notified of this decision, provided his appellate rights, and he perfected this appeal. 

Thereafter, in September 2011, the Board determined that new and material had been received to reopen the low back claim, and remanded the underlying service connection claim for further development.  

Ultimately, the January 2012 rating decision granted service connection for the low back disability, effective May 14, 2001, the date of the most recent petition to reopen.  The Veteran now disagrees with the currently assigned effective date.  In his February 2012 rating decision, he stated alleged that CUE exists in the January 2012 rating decision; however, a CUE claim cannot be based on a non-final decision.  

In addition, there is no basis under the law to award an effective date for the grant of service connection for a low back disability earlier than May 14, 2001.  Any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  No correspondence was received from the Veteran mentioning his low back and/or indicating an intent to apply for service connection for a low back disability between the issuance of the February 2001 Board decision (the date of the last final and binding Board decision declining to reopen the service connection claim for the low back disability) and May 14, 2001 (the date of his most recent petition to reopen).  Consequently, there is no legal basis upon which to grant an effective date prior to May 14, 2001, for the grant of service connection for a low back disability.  

The Board is bound by the law governing the assignment of effective dates in its determination in this case.  See 38 U.S.C.A. § 7104(c).  The claim of entitlement to an effective date earlier than May 14, 2001, for the award of service connection for the service connected low back disability must be denied.

ORDER

The appeal is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


